

114 S785 ENR: Commander John Scott Hannon Veterans Mental Health Care Improvement Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 785IN THE SENATE OF THE UNITED STATESAN ACTTo improve mental health care provided by the Department of Veterans Affairs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Commander John Scott Hannon Veterans Mental Health Care Improvement Act of 2019.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Improvement of transition of individuals to services from Department of Veterans AffairsSec. 101. Strategic plan on expansion of health care coverage for veterans transitioning from service in the Armed Forces.Sec. 102. Review of records of former members of the Armed Forces who die by suicide within one year of separation from the Armed Forces.Sec. 103. Report on REACH VET program of Department of Veterans Affairs.Sec. 104. Report on care for former members of the Armed Forces with other than honorable discharge.TITLE II—Suicide preventionSec. 201. Financial assistance to certain entities to provide or coordinate the provision of suicide prevention services for eligible individuals and their families.Sec. 202. Analysis on feasibility and advisability of the Department of Veterans Affairs providing certain complementary and integrative health services.Sec. 203. Pilot program to provide veterans access to complementary and integrative health programs through animal therapy, agritherapy, sports and recreation therapy, art therapy, and posttraumatic growth programs.Sec. 204. Department of Veterans Affairs study of all-cause mortality of veterans, including by suicide, and review of staffing levels of mental health professionals.Sec. 205. Comptroller General report on management by Department of Veterans Affairs of veterans at high risk for suicide.TITLE III—Programs, studies, and guidelines on mental healthSec. 301. Study on connection between living at high altitude and suicide risk factors among veterans.Sec. 302. Establishment by Department of Veterans Affairs and Department of Defense of a clinical provider treatment toolkit and accompanying training materials for comorbidities.Sec. 303. Update of clinical practice guidelines for assessment and management of patients at risk for suicide.Sec. 304. Establishment by Department of Veterans Affairs and Department of Defense of clinical practice guidelines for the treatment of serious mental illness.Sec. 305. Precision medicine initiative of Department of Veterans Affairs to identify and validate brain and mental health biomarkers.Sec. 306. Statistical analyses and data evaluation by Department of Veterans Affairs.TITLE IV—Oversight of mental health care and related servicesSec. 401. Study on effectiveness of suicide prevention and mental health outreach programs of Department of Veterans Affairs.Sec. 402. Oversight of mental health and suicide prevention media outreach conducted by Department of Veterans Affairs.Sec. 403. Comptroller General management review of mental health and suicide prevention services of Department of Veterans Affairs.Sec. 404. Comptroller General report on efforts of Department of Veterans Affairs to integrate mental health care into primary care clinics.Sec. 405. Joint mental health programs by Department of Veterans Affairs and Department of Defense.TITLE V—Improvement of mental health medical workforceSec. 501. Staffing improvement plan for mental health providers of Department of Veterans Affairs.Sec. 502. Establishment of Department of Veterans Affairs Readjustment Counseling Service Scholarship Program.Sec. 503. Comptroller General report on Readjustment Counseling Service of Department of Veterans Affairs.Sec. 504. Expansion of reporting requirements on Readjustment Counseling Service of Department of Veterans Affairs.Sec. 505. Briefing on alternative work schedules for employees of Veterans Health Administration.Sec. 506. Suicide prevention coordinators.Sec. 507. Report on efforts by Department of Veterans Affairs to implement safety planning in emergency departments.TITLE VI—Improvement of care and services for women veteransSec. 601. Expansion of capabilities of Women Veterans Call Center to include text messaging.Sec. 602. Requirement for Department of Veterans Affairs internet website to provide information on services available to women veterans.TITLE VII—Other mattersSec. 701. Expanded telehealth from Department of Veterans Affairs.Sec. 702. Partnerships with non-Federal Government entities to provide hyperbaric oxygen therapy to veterans and studies on the use of such therapy for treatment of post-traumatic stress disorder and traumatic brain injury.Sec. 703. Prescription of technical qualifications for licensed hearing aid specialists and requirement for appointment of such specialists.Sec. 704. Use by Department of Veterans Affairs of commercial institutional review boards in sponsored research trials.Sec. 705. Creation of Office of Research Reviews within the Office of Information and Technology of the Department of Veterans Affairs.IImprovement of transition of individuals to services from Department of Veterans Affairs101.Strategic plan on expansion of health care coverage for veterans transitioning from service in the Armed Forces(a)Strategic plan(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall submit to the appropriate committees of Congress and publish on a website of the Department of Veterans Affairs a strategic plan for the provision by the Department of health care to any veteran during the one-year period following the discharge or release of the veteran from active military, naval, or air service.(2)ElementsThe plan submitted under paragraph (1) shall include the following:(A)An identification of general goals and objectives for the provision of health care to veterans described in such paragraph.(B)A description of how such goals and objectives are to be achieved, including—(i)a description of the use of existing personnel, information, technology, facilities, public and private partnerships, and other resources of the Department of Veterans Affairs;(ii)a description of the anticipated need for additional resources for the Department; and(iii)an assessment of cost.(C)An analysis of the anticipated health care needs, including mental health care, for such veterans, disaggregated by geographic area.(D)An analysis of whether such veterans are eligible for enrollment in the system of annual patient enrollment of the Department under section 1705(a) of title 38, United States Code.(E)A description of activities designed to promote the availability of health care from the Department for such veterans, including outreach to members of the Armed Forces though the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.(F)A description of legislative or administrative action required to carry out the plan.(G)A description of how the plan would further the ongoing initiatives under Executive Order 13822 (83 Fed. Reg. 1513; relating to supporting our veterans during their transition from uniformed service to civilian life) to provide seamless access to high-quality mental health care and suicide prevention resources to veterans as they transition, with an emphasis on the one-year period following separation.(b)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101(24) of title 38, United States Code.(2)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and(B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.102.Review of records of former members of the Armed Forces who die by suicide within one year of separation from the Armed Forces(a)Review(1)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly review the records of each former member of the Armed Forces who died by suicide, as determined by the Secretary of Defense or the Secretary of Veterans Affairs, within one year following the discharge or release of the former member from active military, naval, or air service during the five-year period preceding the date of the enactment of this Act.(2)Records To be reviewedIn completing the review required under paragraph (1), the Secretary of Defense and the Secretary of Veterans Affairs shall review the following records maintained by the Department of Defense:(A)Health treatment records.(B)Fitness, medical, and dental records.(C)Ancillary training records.(D)Safety forms and additional duties sections of the personnel information files.(b)ElementsThe review required by subsection (a) with respect to a former member of the Armed Forces shall include consideration of the following:(1)Whether the Department of Defense had identified the former member as being at elevated risk during the 365-day period before separation of the member from the Armed Forces.(2)In the case that the member was identified as being at elevated risk as described in paragraph (1), whether that identification had been communicated to the Department of Veterans Affairs via the Solid Start initiative of the Department pursuant to Executive Order 13822 (83 Fed. Reg. 1513; relating to supporting our veterans during their transition from uniformed service to civilian life), or any other means.(3)The presence of evidence-based and empirically-supported contextual and individual risk factors specified in subsection (c) with respect to the former member and how those risk factors correlated to the circumstances of the death of the former member.(4)Demographic variables, including the following:(A)Sex.(B)Age.(C)Rank at separation from the Armed Forces.(D)Career field after separation from the Armed Forces.(E)State and county of residence one month prior to death.(F)Branch of service in the Armed Forces.(G)Marital status.(H)Reason for separation from the Armed Forces. (5)Support or medical services furnished to the former member through the Department of Defense, specified by the type of service or care provided.(6)Support or medical services furnished to the former member through the Department of Veterans Affairs, specified by the type of service or care provided.(c)Evidence-based and empirically-supported contextual and individual risk factorsEvidence-based and empirically-supported contextual and individual risk factors specified in this subsection include the following:(1)Exposure to violence.(2)Exposure to suicide.(3)Housing instability.(4)Financial instability.(5)Vocational problems or insecurity.(6)Legal problems.(7)Highly acute or significantly chronic relational problems.(8)Limited access to health care. (d)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate committees of Congress an aggregated report on the results of the review conducted under subsection (a) with respect to the year-one cohort of former members of the Armed Forces covered by the review.(e)DefinitionsIn this section:(1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101(24) of title 38, United States Code.(2)Appropriate committees of Congress definedThe term appropriate committees of Congress means—(A)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and(B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives. 103.Report on REACH VET program of Department of Veterans Affairs(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the REACH VET program.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the impact of the REACH VET program on rates of suicide among veterans.(2)An assessment of how limits within the REACH VET program, such as caps on the number of veterans who may be flagged as high risk, are adjusted for differing rates of suicide across the country.(3)A detailed explanation, with evidence, for why the conditions included in the model used by the REACH VET program were chosen, including an explanation as to why certain conditions, such as bipolar disorder II, were not included even though they show a similar rate of risk for suicide as other conditions that were included.(4)An assessment of the feasibility of incorporating certain economic data held by the Veterans Benefits Administration into the model used by the REACH VET program, including financial data and employment status, which research indicates may have an impact on risk for suicide.(c)REACH VET program definedIn this section, the term REACH VET program means the Recovery Engagement and Coordination for Health—Veterans Enhanced Treatment program of the Department of Veterans Affairs.104.Report on care for former members of the Armed Forces with other than honorable dischargeSection 1720I(f) of title 38, United States Code, is amended—(1)in paragraph (1) by striking Not less frequently than once and inserting Not later than February 15; and(2)in paragraph (2)—(A)by redesignating subparagraph (C) as subparagraph (F); and(B)by inserting after subsection (B) the following new subparagraphs:(C)The types of mental or behavioral health care needs treated under this section.(D)The demographics of individuals being treated under this section, including—(i)age;(ii)era of service in the Armed Forces;(iii)branch of service in the Armed Forces; and(iv)geographic location.(E)The average number of visits for an individual for mental or behavioral health care under this section..IISuicide prevention201.Financial assistance to certain entities to provide or coordinate the provision of suicide prevention services for eligible individuals and their families(a)Purpose; designation(1)PurposeThe purpose of this section is to reduce veteran suicide through a community-based grant program to award grants to eligible entities to provide or coordinate suicide prevention services to eligible individuals and their families.(2)DesignationThe grant program under this section shall be known as the Staff Sergeant Parker Gordon Fox Suicide Prevention Grant Program.(b)Financial assistance and coordinationThe Secretary shall provide financial assistance to eligible entities approved under this section through the award of grants to such entities to provide or coordinate the provision of services to eligible individuals and their families to reduce the risk of suicide. The Secretary shall carry out this section in coordination with the President’s Roadmap to Empower Veterans and End a National Tragedy of Suicide Task Force and in consultation with the Office of Mental Health and Suicide Prevention of the Department, to the extent practicable.(c)Award of grants(1)In generalThe Secretary shall award a grant to each eligible entity for which the Secretary has approved an application under subsection (f) to provide or coordinate the provision of suicide prevention services under this section. (2)Grant amounts, intervals of payment, and matching fundsIn accordance with the services being provided under a grant under this section and the duration of those services, the Secretary shall establish— (A)a maximum amount to be awarded under the grant of not more than $750,000 per grantee per fiscal year; and(B)intervals of payment for the administration of the grant.(d)Distribution of grants and preference(1)Distribution(A)PriorityIn compliance with subparagraphs (B) and (C), in determining how to distribute grants under this section, the Secretary may prioritize— (i)rural communities;(ii)Tribal lands;(iii)territories of the United States;(iv)medically underserved areas;(v)areas with a high number or percentage of minority veterans or women veterans; and(vi)areas with a high number or percentage of calls to the Veterans Crisis Line.(B)Areas with needThe Secretary shall ensure that, to the extent practicable, grants under this section are distributed—(i)to provide services in areas of the United States that have experienced high rates of suicide by eligible individuals, including suicide attempts; and(ii)to eligible entities that can assist eligible individuals at risk of suicide who are not currently receiving health care furnished by the Department.(C)GeographyIn distributing grants under this paragraph, the Secretary may provide grants to eligible entities that furnish services to eligible individuals and their families in geographically dispersed areas.(2)PreferenceThe Secretary shall give preference to eligible entities that have demonstrated the ability to provide or coordinate suicide prevention services.(e)Requirements for receipt of grants(1)Notification that services are from DepartmentEach entity receiving a grant under this section to provide or coordinate suicide prevention services to eligible individuals and their families shall notify the recipients of such services that such services are being paid for, in whole or in part, by the Department. (2)Development of plan with eligible individuals and their familyAny plan developed with respect to the provision of suicide prevention services for an eligible individual or their family shall be developed in consultation with the eligible individual and their family.(3)CoordinationAn entity receiving a grant under this section shall—(A)coordinate with the Secretary with respect to the provision of clinical services to eligible individuals in accordance with subsection (n) or any other provisions of the law regarding the delivery of health care by the Secretary; (B)inform every veteran who receives assistance under this section from the entity of the ability of the veteran to apply for enrollment in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code; and(C)if such a veteran wishes to so enroll, inform the veteran of a point of contact at the Department who can assist the veteran in such enrollment. (4)Measurement and monitoringAn entity receiving a grant under this section shall submit to the Secretary a description of such tools and assessments the entity uses or will use to determine the effectiveness of the services furnished by the entity, which shall include the measures developed under subsection (h)(2) and may include— (A)the effect of the services furnished by the entity on the financial stability of the eligible individual; (B)the effect of the services furnished by the entity on the mental health status, wellbeing, and suicide risk of the eligible individual; and(C)the effect of the services furnished by the entity on the social support of the eligible individuals receiving those services. (5)ReportsThe Secretary—(A)shall require each entity receiving a grant under this section to submit to the Secretary an annual report that describes the projects carried out with such grant during the year covered by the report; (B)shall specify to each such entity the evaluation criteria and data and information to be submitted in such report; and(C)may require each such entity to submit to the Secretary such additional reports as the Secretary considers appropriate.(f)Application for grants(1)In generalAn eligible entity seeking a grant under this section shall submit to the Secretary an application therefor in such form, in such manner, and containing such commitments and information as the Secretary considers necessary to carry out this section. (2)Matters to be includedEach application submitted by an eligible entity under paragraph (1) shall contain the following: (A)A description of the suicide prevention services proposed to be provided by the eligible entity and the identified need for those services. (B)A detailed plan describing how the eligible entity proposes to coordinate or deliver suicide prevention services to eligible individuals, including— (i)an identification of the community partners, if any, with which the eligible entity proposes to work in delivering such services; (ii)a description of the arrangements currently in place between the eligible entity and such partners with regard to the provision or coordination of suicide prevention services; (iii)an identification of how long such arrangements have been in place; (iv)a description of the suicide prevention services provided by such partners that the eligible entity shall coordinate, if any; and(v)an identification of local suicide prevention coordinators of the Department and a description of how the eligible entity will communicate with local suicide prevention coordinators.(C)A description of the population of eligible individuals and their families proposed to be provided suicide prevention services. (D)Based on information and methods developed by the Secretary for purposes of this subsection, an estimate of the number of eligible individuals at risk of suicide and their families proposed to be provided suicide prevention services, including the percentage of those eligible individuals who are not currently receiving care furnished by the Department. (E)Evidence of measurable outcomes related to reductions in suicide risk and mood-related symptoms utilizing validated instruments by the eligible entity (and the proposed partners of the entity, if any) in providing suicide prevention services to individuals at risk of suicide, particularly to eligible individuals and their families. (F)A description of the managerial and technological capacity of the eligible entity— (i)to coordinate the provision of suicide prevention services with the provision of other services; (ii)to assess on an ongoing basis the needs of eligible individuals and their families for suicide prevention services; (iii)to coordinate the provision of suicide prevention services with the services of the Department for which eligible individuals are also eligible; (iv)to tailor suicide prevention services to the needs of eligible individuals and their families; (v)to seek continuously new sources of assistance to ensure the continuity of suicide prevention services for eligible individuals and their families as long as they are determined to be at risk of suicide; and (vi)to measure the effects of suicide prevention services provided by the eligible entity or partner organization, in accordance with subsection (h)(2), on the lives of eligible individuals and their families who receive such services provided by the organization using pre- and post-evaluations on validated measures of suicide risk and mood-related symptoms. (G)Clearly defined objectives for the provision of suicide prevention services.(H)A description and physical address of the primary location of the eligible entity.(I)A description of the geographic area the eligible entity plans to serve during the grant award period for which the application applies. (J)If the eligible entity is a State or local government or an Indian tribe, the amount of grant funds proposed to be made available to community partners, if any, through agreements. (K)A description of how the eligible entity will assess the effectiveness of the provision of grants under this section.(L)An agreement to use the measures and metrics provided by the Department for the purposes of measuring the effectiveness of the programming as described in subsection (h)(2).(M)Such additional application criteria as the Secretary considers appropriate.(g)Training and technical assistance(1)In generalThe Secretary shall provide training and technical assistance, in coordination with the Centers for Disease Control and Prevention, to eligible entities in receipt of grants under this section regarding— (A)suicide risk identification and management;(B)the data required to be collected and shared with the Department; (C)the means of data collection and sharing; (D)familiarization with and appropriate use of any tool to be used to measure the effectiveness of the use of the grants provided; and(E)the requirements for reporting under subsection (e)(5) on services provided via such grants.(2)Provision of training and technical assistanceThe Secretary may provide the training and technical assistance described in paragraph (1) directly or through grants or contracts with appropriate public or nonprofit entities. (h)Administration of grant program(1)Selection criteriaThe Secretary, in consultation with entities specified in paragraph (3), shall establish criteria for the selection of eligible entities that have submitted applications under subsection (f).(2)Development of measures and metricsThe Secretary shall develop, in consultation with entities specified in paragraph (3), the following: (A)A framework for collecting and sharing information about entities in receipt of grants under this section for purposes of improving the services available for eligible individuals and their families, set forth by service type, locality, and eligibility criteria. (B)The measures and metrics to be used by each entity in receipt of grants under this section to determine the effectiveness of the programming being provided by such entity in improving mental health status, wellbeing, and reducing suicide risk and completed suicides of eligible individuals and their families, which shall include an existing measurement tool or protocol for the grant recipient to utilize when determining programmatic effectiveness.(3)CoordinationIn developing a plan for the design and implementation of the provision of grants under this section, including criteria for the award of grants, the Secretary shall consult with the following: (A)Veterans service organizations.(B)National organizations representing potential community partners of eligible entities in providing supportive services to address the needs of eligible individuals and their families, including national organizations that— (i)advocate for the needs of individuals with or at risk of behavioral health conditions; (ii)represent mayors;(iii)represent unions;(iv)represent first responders;(v)represent chiefs of police and sheriffs;(vi)represent governors;(vii)represent a territory of the United States; or(viii)represent a Tribal alliance.(C)National organizations representing members of the Armed Forces.(D)National organizations that represent counties.(E)Organizations with which the Department has a current memorandum of agreement or understanding related to mental health or suicide prevention.(F)State departments of veterans affairs.(G)National organizations representing members of the reserve components of the Armed Forces. (H)National organizations representing members of the Coast Guard.(I)Organizations, including institutions of higher education, with experience in creating measurement tools for purposes of advising the Secretary on the most appropriate existing measurement tool or protocol for the Department to utilize.(J)The National Alliance on Mental Illness.(K)A labor organization (as such term is defined in section 7103(a)(4) of title 5, United States Code). (L)The Centers for Disease Control and Prevention, the Substance Abuse and Mental Health Services Administration, the President’s Roadmap to Empower Veterans and End a National Tragedy of Suicide Task Force, and such other organizations as the Secretary considers appropriate. (4)Report on grant criteriaNot later than 30 days before notifying eligible entities of the availability of funding under this section, the Secretary shall submit to the appropriate committees of Congress a report containing— (A)criteria for the award of a grant under this section;(B)the already developed measures and metrics to be used by the Department to measure the effectiveness of the use of grants provided under this section as described in subsection (h)(2); and(C)a framework for the sharing of information about entities in receipt of grants under this section. (i)Information on potential eligible individuals(1)In generalThe Secretary may make available to recipients of grants under this section certain information regarding potential eligible individuals who may receive services for which such grant is provided. (2)Information includedThe information made available under paragraph (1) with respect to potential eligible individuals may include the following: (A)Confirmation of the status of a potential eligible individual as a veteran. (B)Confirmation of whether the potential eligible individual is enrolled in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code.(C)Confirmation of whether a potential eligible individual is currently receiving care furnished by the Department or has recently received such care. (3)Opt-outThe Secretary shall allow an eligible individual to opt out of having their information shared under this subsection with recipients of grants under this section.(j)DurationThe authority of the Secretary to provide grants under this section shall terminate on the date that is three years after the date on which the first grant is awarded under this section. (k)Reporting(1)Interim report(A)In generalNot later than 18 months after the date on which the first grant is awarded under this section, the Secretary shall submit to the appropriate committees of Congress a report on the provision of grants to eligible entities under this section. (B)ElementsThe report submitted under subparagraph (A) shall include the following: (i)An assessment of the effectiveness of the grant program under this section, including—(I)the effectiveness of grant recipients and their community partners, if any, in conducting outreach to eligible individuals; (II)the effectiveness of increasing eligible individuals engagement in suicide prevention services; and(III)such other validated instruments and additional measures as determined by the Secretary and as described in subsection (h)(2).(ii)A list of grant recipients and their partner organizations, if any, that delivered services funded by the grant and the amount of such grant received by each recipient and partner organization. (iii)The number of eligible individuals supported by each grant recipient, including through services provided to family members, disaggregated by— (I)all demographic characteristics as determined necessary and appropriate by the Secretary in coordination with the Centers for Disease Control and Prevention; (II)whether each such eligible individual is enrolled in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code; (III)branch of service in the Armed Forces;(IV)era of service in the Armed Forces;(V)type of service received by the eligible individual; and(VI)whether each such eligible individual was referred to the Department for care.(iv)The number of eligible individuals supported by grants under this section, including through services provided to family members. (v)The number of eligible individuals described in clause (iv) who were not previously receiving care furnished by the Department, with specific numbers for the population of eligible individuals described in subsection (q)(4)(B).(vi)The number of eligible individuals whose mental health status, wellbeing, and suicide risk received a baseline measurement assessment under this section and the number of such eligible individuals whose mental health status, wellbeing, and suicide risk will be measured by the Department or a community partner over a period of time for any improvements. (vii)The types of data the Department was able to collect and share with partners, including a characterization of the benefits of that data. (viii)The number and percentage of eligible individuals referred to the point of contact at the Department under subsection (e)(3)(C). (ix)The number of eligible individuals newly enrolled in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code based on a referral to the Department from a grant recipient under subsection (e)(3)(C), disaggregated by grant recipient.(x)A detailed account of how the grant funds were used, including executive compensation, overhead costs, and other indirect costs. (xi)A description of any outreach activities conducted by the eligible entity in receipt of a grant with respect to services provided using the grant. (xii)The number of individuals who seek services from the grant recipient who are not eligible individuals. (C)Submittal of information by grant recipientsThe Secretary may require eligible entities receiving grants under this section to provide to Congress such information as the Secretary determines necessary regarding the elements described in subparagraph (B). (2)Final reportNot later than three years after the date on which the first grant is awarded under this section, and annually thereafter for each year in which the program is in effect, the Secretary shall submit to the appropriate committees of Congress— (A)a follow-up on the interim report submitted under paragraph (1) containing the elements set forth in subparagraph (B) of such paragraph; and (B)a report on—(i)the effectiveness of the provision of grants under this section, including the effectiveness of community partners in conducting outreach to eligible individuals and their families and reducing the rate of suicide among eligible individuals; (ii)an assessment of the increased capacity of the Department to provide services to eligible individuals and their families, set forth by State, as a result of the provision of grants under this section; (iii)the feasibility and advisability of extending or expanding the provision of grants consistent with this section; and (iv)such other elements as considered appropriate by the Secretary.(l)Third-party assessment(1)Study of grant program(A)In generalNot later than 180 days after the commencement of the grant program under this section, the Secretary shall seek to enter into a contract with an appropriate entity described in paragraph (3) to conduct a study of the grant program.(B)Elements of studyIn conducting the study under subparagraph (A), the appropriate entity shall— (i)evaluate the effectiveness of the grant program under this section in—(I)addressing the factors that contribute to suicides;(II)increasing the use of suicide prevention services;(III)reducing mood-related symptoms that increase suicide and suicide risk; and(IV)where such information is available due to the time frame of the grant program, reducing suicidal ideation, suicide attempts, self-harm, and deaths by suicide; and(V)reducing suicidal ideation, suicide attempts, self-harm, and deaths by suicide among eligible individuals through eligible entities located in communities; and (ii)compare the results of the grant program with other national programs in delivering resources to eligible individuals in the communities where they live that address the factors that contribute to suicide.(2)Assessment(A)In generalThe contract under paragraph (1) shall provide that not later than 24 months after the commencement of the grant program under this section, the appropriate entity shall submit to the Secretary an assessment based on the study conducted pursuant to such contract. (B)Submittal to CongressUpon receipt of the assessment under subparagraph (A), the Secretary shall transmit to the appropriate committees of Congress a copy of the assessment. (3)Appropriate entityAn appropriate entity described in this paragraph is a nongovernment entity with experience optimizing and assessing organizations that deliver services and assessing the effectiveness of suicide prevention programs.(m)Referral for care(1)Mental health assessmentIf an eligible entity in receipt of a grant under this section determines that an eligible individual is at-risk of suicide or other mental or behavioral health condition pursuant to a baseline mental health screening conducted under subsection (q)(11)(A)(ii) with respect to the individual, the entity shall refer the eligible individual to the Department for additional care under subsection (n) or any other provision of law.(2)Emergency treatmentIf an eligible entity in receipt of a grant under this section determines that an eligible individual furnished clinical services for emergency treatment under subsection (q)(11)(A)(iv) requires ongoing services, the entity shall refer the eligible individual to the Department for additional care under subsection (n) or any other provision of law.(3)RefusalIf an eligible individual refuses a referral by an entity under paragraph (1) or (2), any ongoing clinical services provided to the eligible individual by the entity shall be at the expense of the entity.(n)Provision of care to eligible individualsWhen the Secretary determines it is clinically appropriate, the Secretary shall furnish to eligible individuals who are receiving or have received suicide prevention services through grants provided under this section an initial mental health assessment and mental health or behavioral health care services authorized under chapter 17 of title 38, United States Code, that are required to treat the mental or behavioral health care needs of the eligible individual, including risk of suicide. (o)Agreements with community partners(1)In generalSubject to paragraph (2), an eligible entity may use grant funds to enter into an agreement with a community partner under which the eligible entity may provide funds to the community partner for the provision of suicide prevention services to eligible individuals and their families. (2)LimitationThe ability of a recipient of a grant under this section to provide grant funds to a community partner shall be limited to grant recipients that are a State or local government or an Indian tribe. (p)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section a total of $174,000,000 for fiscal years 2021 through 2025. (q)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives.(2)DepartmentThe term Department means the Department of Veterans Affairs.(3)Eligible entityThe term eligible entity means—(A)an incorporated private institution or foundation— (i)no part of the net earnings of which incurs to the benefit of any member, founder, contributor, or individual; and (ii)that has a governing board that would be responsible for the operation of the suicide prevention services provided under this section; (B)a corporation wholly owned and controlled by an organization meeting the requirements of clauses (i) and (ii) of subparagraph (A); (C)an Indian tribe; (D)a community-based organization that can effectively network with local civic organizations, regional health systems, and other settings where eligible individuals and their families are likely to have contact; or (E)A State or local government.(4)Eligible individualThe term eligible individual includes a person at risk of suicide who is— (A)a veteran as defined in section 101 of title 38, United States Code; (B)an individual described in section 1720I(b) of such title; or (C)an individual described in any of clauses (i) through (iv) of section 1712A(a)(1)(C) of such title.(5)Emergency treatmentMedical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.(6)FamilyThe term family means, with respect to an eligible individual, any of the following: (A)A parent.(B)A spouse.(C)A child.(D)A sibling.(E)A step-family member.(F)An extended family member.(G)Any other individual who lives with the eligible individual. (7)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). (8)Risk of suicide(A)In generalThe term risk of suicide means exposure to, or the existence of, any of the following (to a degree determined by the Secretary pursuant to regulations): (i)Health risk factors, including the following: (I)Mental health challenges.(II)Substance abuse.(III)Serious or chronic health conditions or pain.(IV)Traumatic brain injury.(ii)Environmental risk factors, including the following:(I)Prolonged stress.(II)Stressful life events.(III)Unemployment.(IV)Homelessness.(V)Recent loss.(VI)Legal or financial challenges.(iii)Historical risk factors, including the following:(I)Previous suicide attempts.(II)Family history of suicide.(III)History of abuse, neglect, or trauma.(B)Degree of riskThe Secretary may, by regulation, establish a process for determining degrees of risk of suicide for use by grant recipients to focus the delivery of services using grant funds.(9)RuralThe term rural, with respect to a community, has the meaning given that term in the Rural-Urban Commuting Areas coding system of the Department of Agriculture. (10)SecretaryThe term Secretary means the Secretary of Veterans Affairs.(11)Suicide prevention services(A)In generalThe term suicide prevention services means services to address the needs of eligible individuals and their families and includes the following: (i)Outreach to identify those at risk of suicide with an emphasis on eligible individuals who are at highest risk or who are not receiving health care or other services furnished by the Department. (ii)A baseline mental health screening for risk.(iii)Education on suicide risk and prevention to families and communities. (iv)Provision of clinical services for emergency treatment.(v)Case management services.(vi)Peer support services.(vii)Assistance in obtaining any benefits from the Department that the eligible individual and their family may be eligible to receive, including— (I)vocational and rehabilitation counseling;(II)supportive services for homeless veterans;(III)employment and training services;(IV)educational assistance; and(V)health care services.(viii)Assistance in obtaining and coordinating the provision of other benefits provided by the Federal Government, a State or local government, or an eligible entity. (ix)Assistance with emergent needs relating to—(I)health care services;(II)daily living services;(III)personal financial planning and counseling;(IV)transportation services;(V)temporary income support services;(VI)fiduciary and representative payee services;(VII)legal services to assist the eligible individual with issues that may contribute to the risk of suicide; and (VIII)child care (not to exceed $5,000 per family of an eligible individual per fiscal year). (x)Nontraditional and innovative approaches and treatment practices, as determined appropriate by the Secretary, in consultation with appropriate entities. (xi)Such other services necessary for improving the mental health status and wellbeing and reducing the suicide risk of eligible individuals and their families as the Secretary considers appropriate, which may include—(I)adaptive sports, equine assisted therapy, or in-place or outdoor recreational therapy;(II)substance use reduction programming;(III)individual, group, or family counseling; and(IV)relationship coaching.(B)ExclusionThe term suicide prevention services does not include direct cash assistance to eligible individuals or their families. (12)Veterans crisis lineThe term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.(13)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code. 202.Analysis on feasibility and advisability of the Department of Veterans Affairs providing certain complementary and integrative health services(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete an analysis on the feasibility and advisability of providing complementary and integrative health treatments described in subsection (c) at all medical facilities of the Department of Veterans Affairs.(b)Inclusion of assessment of reportThe analysis conducted under subsection (a) shall include an assessment of the final report of the Creating Options for Veterans’ Expedited Recovery Commission (commonly referred to as the COVER Commission) established under section 931 of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note) submitted under subsection (e)(2) of such section.(c)Treatments describedComplementary and integrative health treatments described in this subsection shall consist of the following:(1)Yoga.(2)Meditation.(3)Acupuncture.(4)Chiropractic care.(5)Other treatments that show sufficient evidence of efficacy at treating mental or physical health conditions, as determined by the Secretary.(d)ReportThe Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a), including—(1)the results of such analysis; and(2)such recommendations regarding the furnishing of complementary and integrative health treatments described in subsection (c) as the Secretary considers appropriate. 203.Pilot program to provide veterans access to complementary and integrative health programs through animal therapy, agritherapy, sports and recreation therapy, art therapy, and posttraumatic growth programs(a)In generalNot later than 180 days after the date on which the Creating Options for Veterans’ Expedited Recovery Commission (commonly referred to as the COVER Commission) established under section 931 of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note) submits its final report under subsection (e)(2) of such section, the Secretary of Veterans Affairs shall commence the conduct of a pilot program to provide complementary and integrative health programs described in subsection (b) to eligible veterans from the Department of Veterans Affairs or through the use of non-Department entities for the treatment of post-traumatic stress disorder, depression, anxiety, or other conditions as determined by the Secretary.(b)Programs describedComplementary and integrative health programs described in this subsection may, taking into consideration the report described in subsection (a), consist of the following:(1)Equine therapy.(2)Other animal therapy.(3)Agritherapy.(4)Sports and recreation therapy.(5)Art therapy.(6)Posttraumatic growth programs.(c)Eligible veteransA veteran is eligible to participate in the pilot program under this section if the veteran—(1)is enrolled in the system of patient enrollment of the Department under section 1705(a) of title 38, United States Code; and(2)has received health care under the laws administered by the Secretary during the two-year period preceding the initial participation of the veteran in the pilot program.(d)Duration(1)In generalThe Secretary shall carry out the pilot program under this section for a three-year period beginning on the commencement of the pilot program.(2)ExtensionThe Secretary may extend the duration of the pilot program under this section if the Secretary, based on the results of the interim report submitted under subsection (f)(1), determines that it is appropriate to do so.(e)Locations(1)In generalThe Secretary shall select not fewer than five facilities of the Department at which to carry out the pilot program under this section.(2)Selection criteriaIn selecting facilities under paragraph (1), the Secretary shall ensure that—(A)the locations are in geographically diverse areas; and(B)not fewer than three facilities serve veterans in rural or highly rural areas (as determined through the use of the Rural-Urban Commuting Areas coding system of the Department of Agriculture).(f)Reports(1)Interim report(A)In generalNot later than one year after the commencement of the pilot program under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the progress of the pilot program.(B)ElementsThe report required by subparagraph (A) shall include the following:(i)The number of participants in the pilot program.(ii)The type or types of therapy offered at each facility at which the pilot program is being carried out.(iii)An assessment of whether participation by a veteran in the pilot program resulted in any changes in clinically relevant endpoints for the veteran with respect to the conditions specified in subsection (a).(iv)An assessment of the quality of life of veterans participating in the pilot program, including the results of a satisfaction survey of the participants in the pilot program, disaggregated by program under subsection (b).(v)The determination of the Secretary with respect to extending the pilot program under subsection (d)(2).(vi)Any recommendations of the Secretary with respect to expanding the pilot program.(2)Final reportNot later than 90 days after the termination of the pilot program under this section, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a final report on the pilot program. 204.Department of Veterans Affairs study of all-cause mortality of veterans, including by suicide, and review of staffing levels of mental health professionals(a)Study of deaths of veterans by suicide(1)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the Secretary shall collaborate and coordinate with the National Academies on a revised study design to fulfill the goals of the 2019 study design of the National Academies described in the explanatory statement accompanying the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), as part of current and additional research priorities of the Department of Veterans Affairs, to evaluate the effects of opioids and benzodiazepine on all-cause mortality of veterans, including suicide, regardless of whether information relating to such deaths has been reported by the Centers for Disease Control and Prevention.(2)GoalsIn carrying out the collaboration and coordination under paragraph (1), the Secretary shall seek as much as possible to achieve the same advancement of useful knowledge as the 2019 study design described in such paragraph.(b)Review of staffing levels for mental health professionals(1)In generalNot later than 90 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a review of the staffing levels for mental health professionals of the Department.(2)ElementsThe review required by paragraph (1) shall include a description of the efforts of the Department to maintain appropriate staffing levels for mental health professionals, such as mental health counselors, marriage and family therapists, and other appropriate counselors, including the following:(A)A description of any impediments to carry out the education, training, and hiring of mental health counselors and marriage and family therapists under section 7302(a) of title 38, United States Code, and strategies for addressing those impediments.(B)A description of the objectives, goals, and timing of the Department with respect to increasing the representation of such counselors and therapists in the behavioral health workforce of the Department, including—(i)a review of qualification criteria for such counselors and therapists and a comparison of such criteria to that of other behavioral health professions in the Department; and(ii)an assessment of the participation of such counselors and therapists in the mental health professionals trainee program of the Department and any impediments to such participation.(C)An assessment of the development by the Department of hiring guidelines for mental health counselors, marriage and family therapists, and other appropriate counselors.(D)A description of how the Department—(i)identifies gaps in the supply of mental health professionals; and(ii)determines successful staffing ratios for mental health professionals of the Department.(E)A description of actions taken by the Secretary, in consultation with the Director of the Office of Personnel Management, to create an occupational series for mental health counselors and marriage and family therapists of the Department and a timeline for the creation of such an occupational series.(F)A description of actions taken by the Secretary to ensure that the national, regional, and local professional standards boards for mental health counselors and marriage and family therapists are comprised of only mental health counselors and marriage and family therapists and that the liaison from the Department to such boards is a mental health counselor or marriage and family therapist.(c)Compilation of dataThe Secretary of Veterans Affairs shall ensure that data under subsections (a) and (b) is compiled separately and disaggregated by year and compiled in a manner that allows it to be analyzed across all data fields for purposes of informing and updating clinical practice guidelines of the Department of Veterans Affairs.(d)BriefingsThe Secretary of Veterans Affairs shall brief the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives containing the interim results—(1)with respect to the study under subsection (a)(1), not later than 24 months after entering into the agreement under such subsection; and(2)with respect to the review under subsection (b)(1), not later than 18 months after the date of the enactment of this Act.(e)Reports(1)Report on studyNot later than 90 days after the completion by the Secretary of Veterans Affairs in coordination with the National Academies of Sciences, Engineering, and Medicine of the study required under subsection (a)(1), the Secretary shall—(A)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study; and(B)make such report publicly available.(2)Report on reviewNot later than 90 days after the completion by the Comptroller General of the United States of the review required under subsection (b)(1), the Comptroller General shall—(A)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the review; and(B)make such report publicly available. 205.Comptroller General report on management by Department of Veterans Affairs of veterans at high risk for suicide(a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department of Veterans Affairs to manage veterans at high risk for suicide.(b)ElementsThe report required by subsection (a) shall include the following:(1)A description of how the Department identifies patients as high risk for suicide, with particular consideration to the efficacy of inputs into the Recovery Engagement and Coordination for Health – Veterans Enhanced Treatment program (commonly referred to as the REACH VET program) of the Department, including an assessment of the efficacy of such identifications disaggregated by—(A)all demographic characteristics as determined necessary and appropriate by the Secretary of Veterans Affairs in coordination with the Centers for Disease Control and Prevention;(B)Veterans Integrated Service Network; and(C)to the extent practicable, medical center of the Department.(2)A description of how the Department intervenes when a patient is identified as high risk, including an assessment of the efficacy of such interventions disaggregated by—(A)all demographic characteristics as determined necessary and appropriate by the Secretary in coordination with the Centers for Disease Control and Prevention;(B)Veterans Integrated Service Network; and(C)to the extent practicable, medical center of the Department.(3)A description of how the Department monitors patients who have been identified as high risk, including an assessment of the efficacy of such monitoring and any follow-ups disaggregated by—(A)all demographic characteristics as determined necessary and appropriate by the Secretary in coordination with the Centers for Disease Control and Prevention;(B)Veterans Integrated Service Network; and(C)to the extent practicable, medical center of the Department.(4)A review of staffing levels of suicide prevention coordinators across the Veterans Health Administration.(5)A review of the resources and programming offered to family members and friends of veterans who have a mental health condition in order to assist that veteran in treatment and recovery.(6)An assessment of such other areas as the Comptroller General considers appropriate to study. IIIPrograms, studies, and guidelines on mental health301.Study on connection between living at high altitude and suicide risk factors among veterans(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with Rural Health Resource Centers of the Office of Rural Health of the Department of Veterans Affairs, shall commence the conduct of a study on the connection between living at high altitude and the risk of developing depression or dying by suicide among veterans.(b)Completion of studyThe study conducted under subsection (a) shall be completed not later than three years after the date of the commencement of the study.(c)Individual impactThe study conducted under subsection (a) shall be conducted so as to determine the effect of high altitude on suicide risk at the individual level, not at the State or county level.(d)ReportNot later than 150 days after the completion of the study conducted under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study.(e)Follow-up study(1)In generalIf the Secretary determines through the study conducted under subsection (a) that living at high altitude is a risk factor for developing depression or dying by suicide, the Secretary shall conduct an additional study to identify the following:(A)The most likely biological mechanism that makes living at high altitude a risk factor for developing depression or dying by suicide.(B)The most effective treatment or intervention for reducing the risk of developing depression or dying by suicide associated with living at high altitude.(2)ReportNot later than 150 days after completing the study conducted under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study.302.Establishment by Department of Veterans Affairs and Department of Defense of a clinical provider treatment toolkit and accompanying training materials for comorbidities(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall develop a clinical provider treatment toolkit and accompanying training materials for the evidence-based management of comorbid mental health conditions, comorbid mental health and substance use disorders, and a comorbid mental health condition and chronic pain.(b)Matters includedIn developing the clinical provider treatment toolkit and accompanying training materials under subsection (a), the Secretary of Veterans Affairs and the Secretary of Defense shall ensure that the toolkit and training materials include guidance with respect to the following:(1)The treatment of patients with post-traumatic stress disorder who are also experiencing an additional mental health condition, a substance use disorder, or chronic pain.(2)The treatment of patients experiencing a mental health condition, including anxiety, depression, or bipolar disorder, who are also experiencing a substance use disorder or chronic pain.(3)The treatment of patients with traumatic brain injury who are also experiencing—(A)a mental health condition, including post-traumatic stress disorder, anxiety, depression, or bipolar disorder;(B)a substance use disorder; or(C)chronic pain.303.Update of clinical practice guidelines for assessment and management of patients at risk for suicide(a)In generalIn the first publication of the Department of Veterans Affairs and Department of Defense Clinical Practice Guideline for Assessment and Management of Patients at Risk for Suicide published after the date of the enactment of this Act, the Secretary of Veterans Affairs and the Secretary of Defense, through the Assessment and Management of Patients at Risk for Suicide Work Group (in this section referred to as the Work Group), shall ensure the publication includes the following:(1)Enhanced guidance with respect to gender-specific—(A)risk factors for suicide and suicidal ideation;(B)treatment efficacy for depression and suicide prevention;(C)pharmacotherapy efficacy; and(D)psychotherapy efficacy. (2)Guidance with respect to the efficacy of alternative therapies, other than psychotherapy and pharmacotherapy, including the following:(A)Yoga therapy.(B)Meditation therapy.(C)Equine therapy.(D)Other animal therapy.(E)Training and caring for service dogs.(F)Agritherapy.(G)Art therapy.(H)Outdoor sports therapy.(I)Music therapy.(J)Any other alternative therapy that the Work Group considers appropriate.(3)Guidance with respect to the findings of the Creating Options for Veterans’ Expedited Recovery Commission (commonly referred to as the COVER Commission) established under section 931 of the Jason Simcakoski Memorial and Promise Act (title IX of Public Law 114–198; 38 U.S.C. 1701 note).(b)Rule of constructionNothing in this section shall be construed to prevent the Secretary of Veterans Affairs and the Secretary of Defense from considering all relevant evidence, as appropriate, in updating the Department of Veterans Affairs and Department of Defense Clinical Practice Guideline for Assessment and Management of Patients at Risk for Suicide, as required under subsection (a), or from ensuring that the final clinical practice guidelines updated under such subsection remain applicable to the patient populations of the Department of Veterans Affairs and the Department of Defense.304.Establishment by Department of Veterans Affairs and Department of Defense of clinical practice guidelines for the treatment of serious mental illness(a)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, shall complete the development of a clinical practice guideline or guidelines for the treatment of serious mental illness, to include the following conditions:(1)Schizophrenia.(2)Schizoaffective disorder.(3)Persistent mood disorder, including bipolar disorder I and II.(4)Any other mental, behavioral, or emotional disorder resulting in serious functional impairment that substantially interferes with major life activities as the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, considers appropriate.(b)Matters included in guidelinesThe clinical practice guideline or guidelines developed under subsection (a) shall include the following:(1)Guidance contained in the 2016 Clinical Practice Guidelines for the Management of Major Depressive Disorders of the Department of Veterans Affairs and the Department of Defense.(2)Guidance with respect to the treatment of patients with a condition described in subsection (a).(3)A list of evidence-based therapies for the treatment of conditions described in subsection (a).(4)An appropriate guideline for the administration of pharmacological therapy, psychological or behavioral therapy, or other therapy for the management of conditions described in subsection (a).(c)Assessment of existing guidelinesNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Health and Human Services, shall complete an assessment of the 2016 Clinical Practice Guidelines for the Management of Major Depressive Disorders to determine whether an update to such guidelines is necessary.(d)Work group(1)EstablishmentThe Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Health and Human Services shall create a work group to develop the clinical practice guideline or guidelines under subsection (a) to be known as the Serious Mental Illness Work Group (in this subsection referred to as the Work Group).(2)MembershipThe Work Group created under paragraph (1) shall be comprised of individuals that represent Federal Government entities and non-Federal Government entities with expertise in the areas covered by the Work Group, including the following entities:(A)Academic institutions that specialize in research for the treatment of conditions described in subsection (a).(B)The Health Services Research and Development Service of the Department of Veterans Affairs.(C)The Office of the Assistant Secretary for Mental Health and Substance Use of the Department of Health and Human Services.(D)The National Institute of Mental Health.(E)The Indian Health Service.(F)Relevant organizations with expertise in researching, diagnosing, or treating conditions described in subsection (a).(3)Relation to other work groupsThe Work Group shall be created and conducted in the same manner as other work groups for the development of clinical practice guidelines for the Department of Veterans Affairs and the Department of Defense.(e)Rule of constructionNothing in this section shall be construed to prevent the Secretary of Veterans Affairs and the Secretary of Defense from considering all relevant evidence, as appropriate, in creating the clinical practice guideline or guidelines required under subsection (a) or from ensuring that the final clinical practice guideline or guidelines developed under such subsection and subsequently updated, as appropriate, remain applicable to the patient populations of the Department of Veterans Affairs and the Department of Defense.305.Precision medicine initiative of Department of Veterans Affairs to identify and validate brain and mental health biomarkers(a)In generalBeginning not later than 18 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop and implement an initiative of the Department of Veterans Affairs to identify and validate brain and mental health biomarkers among veterans, with specific consideration for depression, anxiety, post-traumatic stress disorder, bipolar disorder, traumatic brain injury, and such other mental health conditions as the Secretary considers appropriate. Such initiative may be referred to as the Precision Medicine for Veterans Initiative.(b)Model of initiativeThe initiative under subsection (a) shall be modeled on the All of Us Precision Medicine Initiative administered by the National Institutes of Health with respect to large-scale collection of standardized data and open data sharing.(c)MethodsThe initiative under subsection (a) shall include brain structure and function measurements, such as functional magnetic resonance imaging and electroencephalogram, and shall coordinate with additional biological methods of analysis utilized in the Million Veterans Program of the Department of Veterans Affairs.(d)Use of data(1)Privacy and securityIn carrying out the initiative under subsection (a), the Secretary shall develop robust data privacy and security measures, consistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), and regulations promulgated pursuant to the Health Insurance Portability and Accountability Act of 1996 (parts 160, 162, and 164 of title 45, Code of Federal Regulations, or successor regulations) to ensure that information of veterans participating in the initiative is kept private and secure.(2)Consultation with the national institutes of science and technologyThe Secretary may consult with the National Institute of Science and Technology in developing the data privacy and security measures described in paragraph (1).(3)Access standardsThe Secretary shall provide access to information under the initiative consistent with the standards described in section 552a(d)(1) of title 5, United States Code, and section 164.524 of title 45, Code of Federal Regulations, or successor regulations.(4)Open platform(A)Availability of dataThe Secretary shall make de-identified data collected under the initiative available for research purposes to Federal agencies.(B)ContractThe Secretary shall contract with nongovernment entities that comply with requisite data security measures to make available for research purposes de-identified data collected under the initiative.(C)AssistanceThe Secretary shall provide assistance to a Federal agency conducting research using data collected under the initiative at the request of that agency.(D)Prohibition on transfer of dataFederal agencies may not disclose, transmit, share, sell, license, or otherwise transfer data collected under the initiative to any nongovernment entity other than as allowed under subparagraph (B).(5)Standardization(A)In generalThe Secretary shall ensure that data collected under the initiative is standardized.(B)ConsultationThe Secretary shall consult with the National Institutes of Health and the Food and Drug Administration to determine the most effective, efficient, and cost-effective way of standardizing data collected under the initiative.(C)Manner of standardizationIn consultation with the National Institute for Science and Technology, data collected under the initiative shall be standardized in the manner in which it is collected, entered into the database, extracted, and recorded.(6)Measures of brain function or structureAny measures of brain function or structure collected under the initiative shall be collected with a device that is approved by the Food and Drug Administration.(7)De-identified data definedIn this subsection, the term de-identified data means, with respect to data held by the Department of Veterans Affairs, that the Department—(A)alters, anonymizes, or aggregates the data so that there is a reasonable basis for expecting that the data could not be linked as a practical matter to a specific individual;(B)publicly commits to refrain from attempting to re-identify the data with a specific individual, and adopts controls to prevent such identification; and(C)causes the data to be covered by a contractual or other legally enforceable prohibition on each entity to which the Department discloses the data from attempting to use the data to identify a specific individual and requires the same of all onward disclosures.(e)Inclusion of initiative in programThe Secretary shall coordinate efforts of the initiative under subsection (a) with the Million Veterans Program of the Department. 306.Statistical analyses and data evaluation by Department of Veterans Affairs(a)In generalChapter 1 of title 38, United States Code, is amended by adding at the end the following new section:119.Contracting for statistical analyses and data evaluation(a)In generalThe Secretary may enter into a contract or other agreement with an academic institution or other qualified entity, as determined by the Secretary, to carry out statistical analyses and data evaluation as required of the Secretary by law..(b)Rule of constructionNothing in this section may be construed to limit the authority of the Secretary to enter into contracts or other agreements for statistical analyses and data evaluation under any other provision of law..(b)Clerical amendmentThe table of sections at the beginning of chapter 1 of such title is amended by adding at the end the following new item:119. Contracting for statistical analyses and data evaluation..IVOversight of mental health care and related services401.Study on effectiveness of suicide prevention and mental health outreach programs of Department of Veterans Affairs(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with a non-Federal Government entity with expertise in conducting and evaluating research-based studies to conduct a study on the effectiveness of the suicide prevention and mental health outreach materials prepared by the Department of Veterans Affairs and the suicide prevention and mental health outreach campaigns conducted by the Department.(b)Use of focus groups(1)In generalThe Secretary shall convene not fewer than eight different focus groups to evaluate the effectiveness of the suicide prevention and mental health materials and campaigns as required under subsection (a).(2)Location of focus groupsFocus groups convened under paragraph (1) shall be held in geographically diverse areas as follows:(A)Not fewer than two in rural or highly rural areas.(B)Not fewer than one in each of the four districts of the Veterans Benefits Administration.(3)Timing of focus groupsFocus groups convened under paragraph (1) shall be held at a variety of dates and times to ensure an adequate representation of veterans with different work schedules.(4)Number of participantsEach focus group convened under paragraph (1) shall include not fewer than five and not more than 12 participants.(5)RepresentationEach focus group convened under paragraph (1) shall, to the extent practicable, include veterans of diverse backgrounds, including—(A)veterans of all eras, as determined by the Secretary;(B)women veterans;(C)minority veterans;(D)Native American veterans, as defined in section 3765 of title 38, United States Code;(E)veterans who identify as lesbian, gay, bisexual, transgender, or queer (commonly referred to as LGBTQ);(F)veterans who live in rural or highly rural areas;(G)individuals transitioning from active duty in the Armed Forces to civilian life; and(H)other high-risk groups of veterans, as determined by the Secretary.(c)Report(1)In generalNot later than 90 days after the last focus group meeting under subsection (b), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the findings of the focus groups.(2)ElementsThe report required by paragraph (1) shall include the following:(A)Based on the findings of the focus groups, an assessment of the effectiveness of current suicide prevention and mental health materials and campaigns of the Department in reaching veterans as a whole as well as specific groups of veterans (for example, women veterans).(B)Based on the findings of the focus groups, recommendations for future suicide prevention and mental health materials and campaigns of the Department to target specific groups of veterans.(C)A plan to change the current suicide prevention and mental health materials and campaigns of the Department or, if the Secretary decides not to change the current materials and campaigns, an explanation of the reason for maintaining the current materials and campaigns.(D)A description of any dissenting or opposing viewpoints raised by participants in the focus group.(E)Such other issues as the Secretary considers necessary.(d)Representative survey(1)In generalNot later than one year after the last focus group meeting under subsection (b), the Secretary shall complete a representative survey of the veteran population that is informed by the focus group data in order to collect information about the effectiveness of the mental health and suicide prevention materials and campaigns conducted by the Department.(2)Veterans surveyed(A)In generalVeterans surveyed under paragraph (1) shall include veterans described in subsection (b)(5).(B)Disaggregation of dataData of veterans surveyed under paragraph (1) shall be disaggregated by—(i)veterans who have received care from the Department during the two-year period preceding the survey; and(ii)veterans who have not received care from the Department during the two-year period preceding the survey.(e)Treatment of contracts for suicide prevention and mental health outreach media(1)Focus groups(A)In generalThe Secretary shall include in each contract to develop media relating to suicide prevention and mental health materials and campaigns a requirement that the contractor convene focus groups of veterans to assess the effectiveness of suicide prevention and mental health outreach.(B)RepresentationEach focus group required under subparagraph (A) shall, to the extent practicable, include veterans of diverse backgrounds, including—(i)veterans of all eras, as determined by the Secretary;(ii)women veterans;(iii)minority veterans;(iv)Native American veterans, as defined in section 3765 of title 38, United States Code;(v)veterans who identify as lesbian, gay, bisexual, transgender, or queer (commonly referred to as LGBTQ);(vi)veterans who live in rural or highly rural areas;(vii)individuals transitioning from active duty in the Armed Forces to civilian life; and(viii)other high-risk groups of veterans, as determined by the Secretary. (2)Subcontracting(A)In generalThe Secretary shall include in each contract described in paragraph (1)(A) a requirement that, if the contractor subcontracts for the development of media, the contractor shall subcontract with a subcontractor that has experience creating impactful media campaigns that target individuals age 18 to 34.(B)Budget limitationNot more than two percent of the budget of the Office of Mental Health and Suicide Prevention of the Department for contractors for suicide prevention and mental health media outreach shall go to subcontractors described in subparagraph (A).(f)Paperwork Reduction Act exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to any rulemaking or information collection required under this section. (g)Rural and highly rural definedIn this section, with respect to an area, the terms rural and highly rural have the meanings given those terms in the Rural-Urban Commuting Areas coding system of the Department of Agriculture.402.Oversight of mental health and suicide prevention media outreach conducted by Department of Veterans Affairs(a)Establishment of goals(1)In generalThe Secretary of Veterans Affairs shall establish goals for the mental health and suicide prevention media outreach campaigns of the Department of Veterans Affairs, which shall include the establishment of targets, metrics, and action plans to describe and assess those campaigns.(2)Use of metrics(A)In generalThe goals established under paragraph (1) shall be measured by metrics specific to different media types.(B)Factors to considerIn using metrics under subparagraph (A), the Secretary shall determine the best methodological approach for each media type and shall consider the following:(i)Metrics relating to social media, which may include the following:(I)Impressions.(II)Reach.(III)Engagement rate.(IV)Such other metrics as the Secretary considers necessary.(ii)Metrics relating to television, which may include the following:(I)Nielsen ratings.(II)Such other metrics as the Secretary considers necessary.(iii)Metrics relating to email, which may include the following:(I)Open rate.(II)Response rate.(III)Click rate.(IV)Such other metrics as the Secretary considers necessary.(C)UpdateThe Secretary shall periodically update the metrics under subparagraph (B) as more accurate metrics become available.(3)TargetsThe Secretary shall establish targets to track the metrics used under paragraph (2).(4)ConsultationIn establishing goals under paragraph (1), the Secretary shall consult with the following:(A)Relevant stakeholders, such as organizations that represent veterans, as determined by the Secretary.(B)Mental health and suicide prevention experts.(C)Such other persons as the Secretary considers appropriate.(5)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the goals established under paragraph (1) for the mental health and suicide prevention media outreach campaigns of the Department, including the metrics and targets for such metrics by which those goals are to be measured under paragraphs (2) and (3).(6)Annual reportNot later than one year after the submittal of the report under paragraph (5), and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing—(A)the progress of the Department in meeting the goals established under paragraph (1) and the targets established under paragraph (3); and(B)a description of action to be taken by the Department to modify mental health and suicide prevention media outreach campaigns if those goals and targets are not being met.(b)Report on use of funds by Office of Mental Health and Suicide PreventionNot later than 180 days after the date of the enactment of this Act, and semiannually thereafter, the Secretary shall submit to the Committee on Appropriations and the Committee on Veterans’ Affairs of the Senate and the Committee on Appropriations and the Committee on Veterans’ Affairs of the House of Representatives a report containing the expenditures and obligations of the Office of Mental Health and Suicide Prevention of the Veterans Health Administration during the period covered by the report.403.Comptroller General management review of mental health and suicide prevention services of Department of Veterans Affairs(a)In generalNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a management review of the mental health and suicide prevention services provided by the Department of Veterans Affairs.(b)ElementsThe management review required by subsection (a) shall include the following:(1)An assessment of the infrastructure under the control of or available to the Office of Mental Health and Suicide Prevention of the Department of Veterans Affairs or available to the Department of Veterans Affairs for suicide prevention efforts not operated by the Office of Mental Health and Suicide Prevention.(2)A description of the management and organizational structure of the Office of Mental Health and Suicide Prevention, including roles and responsibilities for each position.(3)A description of the operational policies and processes of the Office of Mental Health and Suicide Prevention.(4)An assessment of suicide prevention practices and initiatives available from the Department and through community partnerships.(5)An assessment of the staffing levels at the Office of Mental Health and Suicide Prevention, disaggregated by type of position, and including the location of any staffing deficiencies.(6)An assessment of the Nurse Advice Line pilot program conducted by the Department.(7)An assessment of recruitment initiatives in rural areas for mental health professionals of the Department.(8)An assessment of strategic planning conducted by the Office of Mental Health and Suicide Prevention.(9)An assessment of the communication, and the effectiveness of such communication—(A)within the central office of the Office of Mental Health and Suicide Prevention;(B)between that central office and any staff member or office in the field, including chaplains, attorneys, law enforcement personnel, and volunteers; and(C)between that central office, local facilities of the Department, and community partners of the Department, including first responders, community support groups, and health care industry partners.(10)An assessment of how effectively the Office of Mental Health and Suicide Prevention implements operational policies and procedures.(11)An assessment of how the Department of Veterans Affairs and the Department of Defense coordinate suicide prevention efforts, and recommendations on how the Department of Veterans Affairs and Department of Defense can more effectively coordinate those efforts.(12)An assessment of such other areas as the Comptroller General considers appropriate to study.404.Comptroller General report on efforts of Department of Veterans Affairs to integrate mental health care into primary care clinics(a)Initial report(1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department of Veterans Affairs to integrate mental health care into primary care clinics of the Department.(2)ElementsThe report required by subsection (a) shall include the following:(A)An assessment of the efforts of the Department to integrate mental health care into primary care clinics of the Department.(B)An assessment of the effectiveness of such efforts.(C)An assessment of how the health care of veterans is impacted by such integration.(D)A description of how care is coordinated by the Department between specialty mental health care and primary care, including a description of the following:(i)How documents and patient information are transferred and the effectiveness of those transfers.(ii)How care is coordinated when veterans must travel to different facilities of the Department.(iii)How a veteran is reintegrated into primary care after receiving in-patient mental health care.(E)An assessment of how the integration of mental health care into primary care clinics is implemented at different types of facilities of the Department.(F)Such recommendations on how the Department can better integrate mental health care into primary care clinics as the Comptroller General considers appropriate.(G)An assessment of such other areas as the Comptroller General considers appropriate to study.(b)Community care integration report(1)In generalNot later than two years after the date on which the Comptroller General submits the report required under subsection (a)(1), the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department to integrate community-based mental health care into the Veterans Health Administration.(2)ElementsThe report required by paragraph (1) shall include the following:(A)An assessment of the efforts of the Department to integrate community-based mental health care into the Veterans Health Administration.(B)An assessment of the effectiveness of such efforts.(C)An assessment of how the health care of veterans is impacted by such integration.(D)A description of how care is coordinated between providers of community-based mental health care and the Veterans Health Administration, including a description of how documents and patient information are transferred and the effectiveness of those transfers between—(i)the Veterans Health Administration and providers of community-based mental health care; and(ii)providers of community-based mental health care and the Veterans Health Administration.(E)An assessment of any disparities in the coordination of community-based mental health care into the Veterans Health Administration by location and type of facility.(F)An assessment of the military cultural competency of health care providers providing community-based mental health care to veterans.(G)Such recommendations on how the Department can better integrate community-based mental health care into the Veterans Health Administration as the Comptroller General considers appropriate.(H)An assessment of such other areas as the Comptroller General considers appropriate to study.(3)Community-based mental health care definedIn this subsection, the term community-based mental health care means mental health care paid for by the Department but provided by a non-Department health care provider at a non-Department facility, including care furnished under section 1703 of title 38, United States Code (as in effect on the date specified in section 101(b) of the Caring for Our Veterans Act of 2018 (title I of Public Law 115–182)).405.Joint mental health programs by Department of Veterans Affairs and Department of Defense(a)Report on mental health programs(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs and the Secretary of Defense shall submit to the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate and the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives a report on mental health programs of the Department of Veterans Affairs and the Department of Defense and joint programs of the Departments.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of mental health programs operated by the Department of Veterans Affairs, including the following:(i)Transition assistance programs.(ii)Clinical and non-clinical mental health initiatives, including centers of excellence of the Department of Veterans Affairs for traumatic brain injury and post-traumatic stress disorder.(iii)Programs that may secondarily improve mental health, including employment, housing assistance, and financial literacy programs.(iv)Research into mental health issues and conditions, to include post-traumatic stress disorder, depression, anxiety, bipolar disorder, traumatic brain injury, suicidal ideation, and any other issues or conditions as the Secretary of Veterans Affairs considers necessary.(B)A description of mental health programs operated by the Department of Defense, including the following:(i)Transition assistance programs.(ii)Clinical and non-clinical mental health initiatives, including the National Intrepid Center of Excellence and the Intrepid Spirit Centers.(iii)Programs that may secondarily improve mental health, including employment, housing assistance, and financial literacy programs.(iv)Research into mental health issues and conditions, to include post-traumatic stress disorder, depression, anxiety, bipolar disorder, traumatic brain injury, suicidal ideation, and any other issues or conditions as the Secretary of Defense considers necessary.(C)A description of mental health programs jointly operated by the Department of Veterans Affairs and the Department of Defense, including the following:(i)Transition assistance programs.(ii)Clinical and non-clinical mental health initiatives.(iii)Programs that may secondarily improve mental health, including employment, housing assistance, and financial literacy programs.(iv)Research into mental health issues and conditions, to include post-traumatic stress disorder, depression, anxiety, bipolar disorder, traumatic brain injury, suicidal ideation, and completed suicides, including through the use of the joint suicide data repository of the Department of Veterans Affairs and the Department of Defense, and any other issues or conditions as the Secretary of Veterans Affairs and the Secretary of Defense consider necessary.(D)Recommendations for coordinating mental health programs of the Department of Veterans Affairs and the Department of Defense to improve the effectiveness of those programs.(E)Recommendations for novel joint programming of the Department of Veterans Affairs and the Department of Defense to improve the mental health of members of the Armed Forces and veterans.(b)Evaluation of collaborative efforts of Department of Veterans Affairs and Department of Defense and alternatives of analysis to establish a joint VA/DoD Intrepid Spirit Center(1)In generalThe Secretary of Veterans Affairs, in coordination with the Secretary of Defense, shall evaluate the current ongoing collaborative efforts of the Department of Veterans Affairs and the Department of Defense related to post-traumatic stress disorder and traumatic brain injury care, research, and education to improve the quality of and access to such care and seek potential new collaborative efforts to improve and expand such care for veterans and members of the Armed Forces in a joint Department of Veterans Affairs/Department of Defense Intrepid Spirit Center that serves active duty members of the Armed Forces, members of the reserve components of the Armed Forces, and veterans for mutual benefit and growth in treatment and care.(2)Alternatives of analysis(A)In generalThe evaluation required under paragraph (1) shall include an alternatives of analysis to establish the joint Department of Veterans Affairs/Department of Defense Intrepid Spirit Center described in paragraph (1).(B)ElementsThe alternatives of analysis required under subparagraph (A) with respect to the establishment of the joint Department of Veterans Affairs/Department of Defense Intrepid Spirit Center described in paragraph (1) shall provide alternatives and recommendations that consider information including—(i)colocation of the center on an installation of the Department of Defense or property of a medical center of the Department of Veterans Affairs;(ii)consideration of a rural or highly rural area to establish the center that may include colocation described in clause (i);(iii)geographic distance from existing or planned Intrepid Spirit Centers of the Department of Defense or other such facilities of the Department of Veterans Affairs or the Department of Defense that furnish care for post-traumatic stress disorder or traumatic brain injury; and(iv)the potential role for private entities and philanthropic organizations in carrying out the activities of the center.(3)Report to CongressNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes—(A)a summary of the evaluation required under paragraph (1); and(B)the alternatives of analysis required under paragraph (2).(4)Rural and highly rural definedIn this subsection, with respect to an area, the terms rural and highly rural have the meanings given those terms in the Rural-Urban Commuting Areas coding system of the Department of Agriculture. VImprovement of mental health medical workforce501.Staffing improvement plan for mental health providers of Department of Veterans Affairs(a)Staffing plan(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Inspector General of the Department of Veterans Affairs, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address staffing of mental health providers of the Department of Veterans Affairs, including filling any open positions.(2)ElementsThe plan required by paragraph (1) shall include the following:(A)An estimate of the number of positions for mental health providers of the Department that need to be filled to meet demand.(B)An identification of the steps that the Secretary will take to address mental health staffing for the Department.(C)A description of any region-specific hiring incentives to be used by the Secretary in consultation with the directors of Veterans Integrated Service Networks and medical centers of the Department.(D)A description of any local retention or engagement incentives to be used by directors of Veterans Integrated Service Networks.(E)Such recommendations for legislative or administrative action as the Secretary considers necessary to aid in addressing mental health staffing for the Department.(3)ReportNot later than one year after the submittal of the plan required by paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report setting forth the number of mental health providers hired by the Department during the one-year period preceding the submittal of the report. (b)Occupational series for certain mental health providersNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Office of Personnel Management, shall develop an occupational series for licensed professional mental health counselors and marriage and family therapists of the Department of Veterans Affairs.502.Establishment of Department of Veterans Affairs Readjustment Counseling Service Scholarship Program(a)In generalChapter 76 of title 38, United States Code, is amended by inserting after subchapter VIII the following new subchapter:IXReadjustment Counseling Service Scholarship Program7698.Requirement for programAs part of the Educational Assistance Program, the Secretary shall carry out a scholarship program under this subchapter. The program shall be known as the Department of Veterans Affairs Readjustment Counseling Service Scholarship Program (in this subchapter referred to as the Program).7699.Eligibility; agreement(a)In generalAn individual is eligible to participate in the Program, as determined by the Readjustment Counseling Service of the Department, if the individual—(1)is accepted for enrollment or enrolled (as described in section 7602 of this title) in a program of study at an accredited educational institution, school, or training program leading to a terminal degree in psychology, social work, marriage and family therapy, or mental health counseling that would meet the education requirements for appointment to a position under section 7402(b) of this title; and(2)enters into an agreement with the Secretary under subsection (c).(b)PriorityIn selecting individuals to participate in the Program, the Secretary shall give priority to the following individuals:(1)An individual who agrees to be employed by a Vet Center located in a community that is—(A)designated as a medically underserved population under section 330(b)(3) of the Public Health Service Act (42 U.S.C. 254b(b)(3)); and(B)in a State with a per capita population of veterans of more than five percent according to the National Center for Veterans Analysis and Statistics and the Bureau of the Census.(2)An individual who is a veteran.(c)AgreementAn agreement between the Secretary and a participant in the Program shall (in addition to the requirements set forth in section 7604 of this title) include the following:(1)An agreement by the Secretary to provide the participant with a scholarship under the Program for a specified number of school years during which the participant pursues a program of study described in subsection (a)(1) that meets the requirements set forth in section 7602(a) of this title.(2)An agreement by the participant to serve as a full-time employee of the Department at a Vet Center for a six-year period following the completion by the participant of such program of study (in this subchapter referred to as the period of obligated service).(d)Vet center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of this title.7699A.Obligated service(a)In generalEach participant in the Program shall provide service as a full-time employee of the Department at a Vet Center (as defined in section 7699(d) of this title) for the period of obligated service set forth in the agreement of the participant entered into under section 7604 of this title.(b)Determination of service commencement date(1)Not later than 60 days before the service commencement date of a participant, the Secretary shall notify the participant of that service commencement date.(2)The date specified in paragraph (1) with respect to a participant is the date for the beginning of the period of obligated service of the participant.7699B.Breach of agreement: liability(a)Liquidated damages(1)A participant in the Program (other than a participant described in subsection (b)) who fails to accept payment, or instructs the educational institution in which the participant is enrolled not to accept payment, in whole or in part, of a scholarship under the agreement entered into under section 7604 of this title shall be liable to the United States for liquidated damages in the amount of $1,500.(2)Liability under paragraph (1) is in addition to any period of obligated service or other obligation or liability under such agreement.(b)Liability during program of study(1)Except as provided in subsection (d), a participant in the Program shall be liable to the United States for the amount which has been paid to or on behalf of the participant under the agreement if any of the following occurs:(A)The participant fails to maintain an acceptable level of academic standing in the educational institution in which the participant is enrolled (as determined by the educational institution under regulations prescribed by the Secretary).(B)The participant is dismissed from such educational institution for disciplinary reasons.(C)The participant voluntarily terminates the program of study in such educational institution before the completion of such program of study.(2)Liability under this subsection is in lieu of any service obligation arising under the agreement.(c)Liability during period of obligated service(1)Except as provided in subsection (d), if a participant in the Program does not complete the period of obligated service of the participant, the United States shall be entitled to recover from the participant an amount determined in accordance with the following formula: A = 3Φ(t−s/t).(2)In the formula in paragraph (1):(A)A is the amount the United States is entitled to recover.(B)Φ is the sum of—(i)the amounts paid under this subchapter to or on behalf of the participant; and(ii)the interest on such amounts which would be payable if at the time the amounts were paid they were loans bearing interest at the maximum legal prevailing rate, as determined by the Treasurer of the United States.(C)t is the total number of months in the period of obligated service of the participant.(D)s is the number of months of such period served by the participant.(d)Limitation on liability for reductions-in-forceLiability shall not arise under subsection (c) if the participant fails to maintain employment as a Department employee due to a staffing adjustment.(e)Period for payment of damagesAny amount of damages that the United States is entitled to recover under this section shall be paid to the United States within the one-year period beginning on the date of the breach of the agreement..(b)Conforming and technical amendments(1)Conforming amendments(A)Establishment of programSection 7601(a) of such title is amended—(i)in paragraph (5), by striking and;(ii)in paragraph (6), by striking the period and inserting ; and; and(iii)by adding at the end the following new paragraph:(7)the readjustment counseling service scholarship program provided for in subchapter IX of this chapter..(B)EligibilitySection 7602 of such title is amended—(i)in subsection (a)(1)—(I)by striking or VI and inserting VI, or IX; and(II)by striking subchapter VI and inserting subchapter VI or IX; and(ii)in subsection (b), by striking or VI and inserting VI, or IX.(C)ApplicationSection 7603(a)(1) of such title is amended by striking or VIII and inserting VIII, or IX.(D)Terms of agreementSection 7604 of such title is amended by striking or VIII each place it appears and inserting VIII, or IX.(E)Annual reportSection 7632 of such title is amended—(i)in paragraph (1), by striking and the Specialty Education Loan Repayment Program and inserting the Specialty Education Loan Repayment Program, and the Readjustment Counseling Service Scholarship Program; and(ii)in paragraph (4), by striking and per participant in the Specialty Education Loan Repayment Program and inserting per participant in the Specialty Education Loan Repayment Program, and per participant in the Readjustment Counseling Service Scholarship Program.(2)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended by inserting after the items relating to subchapter VIII the following:SUBCHAPTER IX—Readjustment Counseling Service Scholarship Program Sec. 7698. Requirement for program. 7699. Eligibility; agreement. 7699A. Obligated service. 7699B. Breach of agreement: liability. .(c)Effective dateThe Secretary of Veterans Affairs shall begin awarding scholarships under subchapter IX of chapter 76 of title 38, United States Code, as added by subsection (a), for programs of study beginning not later than one year after the date of the enactment of this Act.503.Comptroller General report on Readjustment Counseling Service of Department of Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the Readjustment Counseling Service of the Department of Veterans Affairs.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the adequacy and types of treatment, counseling, and other services provided at Vet Centers, including recommendations on whether and how such treatment, counseling, and other services can be expanded.(2)An assessment of the efficacy of outreach efforts by the Readjustment Counseling Service, including recommendations for how outreach efforts can be improved.(3)An assessment of barriers to care at Vet Centers, including recommendations for overcoming those barriers.(4)An assessment of the efficacy and frequency of the use of telehealth by counselors of the Readjustment Counseling Service to provide mental health services, including recommendations for how the use of telehealth can be improved.(5)An assessment of the feasibility and advisability of expanding eligibility for services from the Readjustment Counseling Service, including—(A)recommendations on what eligibility criteria could be expanded; and(B)an assessment of potential costs and increased infrastructure requirements if eligibility is expanded.(6)An assessment of the use of Vet Centers by members of the reserve components of the Armed Forces who were never activated and recommendations on how to better reach those members.(7)An assessment of the use of Vet Centers by eligible family members of former members of the Armed Forces and recommendations on how to better reach those family members.(8)An assessment of the efficacy of group therapy and the level of training of providers at Vet Centers in administering group therapy.(9)An assessment of the efficiency and effectiveness of the task organization structure of Vet Centers.(10)An assessment of the use of Vet Centers by Native American veterans, as defined in section 3765 of title 38, United States Code, and recommendations on how to better reach those veterans. (c)Vet center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code.504.Expansion of reporting requirements on Readjustment Counseling Service of Department of Veterans Affairs(a)Expansion of annual reportParagraph (2)(C) of section 7309(e) of title 38, United States Code, is amended by inserting before the period at the end the following: , including the resources required to meet such unmet need, such as additional staff, additional locations, additional infrastructure, infrastructure improvements, and additional mobile Vet Centers.(b)Biennial reportSuch section is amended by adding at the end the following new paragraph:(3)For each even numbered year in which the report required by paragraph (1) is submitted, the Secretary shall include in such report a prediction of—(A)trends in demand for care;(B)long-term investments required with respect to the provision of care;(C)requirements relating to maintenance of infrastructure; and(D)other capital investment requirements with respect to the Readjustment Counseling Service, including Vet Centers, mobile Vet Centers, and community access points..505.Briefing on alternative work schedules for employees of Veterans Health Administration(a)Survey of veterans(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a survey on the attitudes of eligible veterans toward the Department of Veterans Affairs offering appointments outside the usual operating hours of facilities of the Department, including through the use of telehealth appointments.(2)Eligible veteran definedIn this subsection, the term eligible veteran means a veteran who—(A)is enrolled in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code; and(B)received health care from the Department at least once during the two-year period ending on the date of the commencement of the survey under paragraph (1).(b)Congressional briefing(1)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary shall brief the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives on the—(A)feasibility and advisability of offering appointments outside the usual operating hours of facilities of the Department that do not offer such appointments; and(B)effectiveness of offering appointments outside the usual operating hours of facilities of the Department for those facilities that offer such appointments.(2)ElementsThe briefing required by paragraph (1) shall include the following:(A)The findings of the survey conducted under subsection (a);(B)Feedback from employees of the Veterans Health Administration, including clinical, nonclinical, and support staff, with respect to offering appointments outside the usual operating hours of facilities of the Department, including through the use of telehealth appointments; and(C)Any other matters the Secretary considers relevant to a full understanding of the feasibility and advisability of offering appointments outside the usual operating hours of facilities of the Department.(c)Paperwork Reduction Act exemptionChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to any rulemaking or information collection required under this section. 506.Suicide prevention coordinators(a)Staffing requirementBeginning not later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that each medical center of the Department of Veterans Affairs has not less than one suicide prevention coordinator.(b)Study on reorganization(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with the Office of Mental Health and Suicide Prevention of the Department, shall commence the conduct of a study to determine the feasibility and advisability of—(A)the realignment and reorganization of suicide prevention coordinators within the Office of Mental Health and Suicide Prevention; and(B)the creation of a suicide prevention coordinator program office.(2)Program office realignmentIn conducting the study under paragraph (1), the Secretary shall assess the feasibility of advisability of, within the suicide prevention coordinator program office described in paragraph (1)(B), aligning suicide prevention coordinators and suicide prevention case managers within the organizational structure and chart of the Suicide Prevention Program of the Department, with the Director of the Suicide Prevention program having ultimate supervisory oversight and responsibility over the suicide prevention coordinator program office.(c)ReportNot later than 90 days after the completion of the study under subsection (b), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such study, including the following:(1)An assessment of the feasibility and advisability of creating a suicide prevention coordinator program office to oversee and monitor suicide prevention coordinators and suicide prevention case managers across all medical centers of the Department.(2)A review of current staffing ratios for suicide prevention coordinators and suicide prevention case managers in comparison with current staffing ratios for mental health providers within each medical center of the Department.(3)A description of the duties and responsibilities for suicide prevention coordinators across the Department to better define, delineate, and standardize qualifications, performance goals, performance duties, and performance outcomes for suicide prevention coordinators and suicide prevention case managers.507.Report on efforts by Department of Veterans Affairs to implement safety planning in emergency departments(a)FindingsCongress makes the following findings:(1)The Department of Veterans Affairs must be more effective in its approach to reducing the burden of veteran suicide connected to mental health diagnoses, to include expansion of treatment delivered via telehealth methods and in rural areas.(2)An innovative project, known as Suicide Assessment and Follow-up Engagement: Veteran Emergency Treatment (in this subsection referred to as SAFE VET), was designed to help suicidal veterans seen at emergency departments within the Veterans Health Administration and was successfully implemented in five intervention sites beginning in 2010.(3)A 2018 study found that safety planning intervention under SAFE VET was associated with 45 percent fewer suicidal behaviors in the six-month period following emergency department care and more than double the odds of a veteran engaging in outpatient behavioral health care.(4)SAFE VET is a promising alternative and acceptable delivery of care system that augments the treatment of suicidal veterans in emergency departments of the Veterans Health Administration and helps ensure that those veterans have appropriate follow-up care.(5)Beginning in September 2018, the Veterans Health Administration implemented a suicide prevention program, known as the SPED program, for veterans presenting to the emergency department who are assessed to be at risk for suicide and are safe to be discharged home.(6)The SPED program includes issuance and update of a safety plan and post-discharge follow-up outreach for veterans to facilitate engagement in outpatient mental health care.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the efforts of the Secretary to implement a suicide prevention program for veterans presenting to an emergency department or urgent care center of the Veterans Health Administration who are assessed to be at risk for suicide and are safe to be discharged home, including a safety plan and post-discharge outreach for veterans to facilitate engagement in outpatient mental health care.(2)ElementsThe report required by paragraph (1) shall include the following:(A)An assessment of the implementation of the current operational policies and procedures of the SPED program at each medical center of the Department of Veterans Affairs, including an assessment of the following:(i)Training provided to clinicians or other personnel administering protocols under the SPED program.(ii)Any disparities in implementation of such protocols between medical centers.(iii)Current criteria used to measure the quality of such protocols including—(I)methodology used to assess the quality of a safety plan and post-discharge outreach for veterans; or(II)in the absence of such methodology, a proposed timeline and guidelines for creating a methodology to ensure compliance with the evidence-based model used under the Suicide Assessment and Follow-up Engagement: Veteran Emergency Treatment (SAFE VET) program of the Department.(B)An assessment of the implementation of the policies and procedures described in subparagraph (A), including the following:(i)An assessment of the quality and quantity of safety plans issued to veterans.(ii)An assessment of the quality and quantity of post-discharge outreach provided to veterans.(iii)The post-discharge rate of veteran engagement in outpatient mental health care, including attendance at not fewer than one individual mental health clinic appointment or admission to an inpatient or residential unit.(iv)The number of veterans who decline safety planning efforts during protocols under the SPED program.(v)The number of veterans who decline to participate in follow-up efforts within the SPED program.(C)A description of how SPED primary coordinators are deployed to support such efforts, including the following:(i)A description of the duties and responsibilities of such coordinators.(ii)The number and location of such coordinators.(iii)A description of training provided to such coordinators.(iv)An assessment of the other responsibilities for such coordinators and, if applicable, differences in patient outcomes when such responsibilities are full-time duties as opposed to secondary duties.(D)An assessment of the feasibility and advisability of expanding the total number and geographic distribution of SPED primary coordinators.(E)An assessment of the feasibility and advisability of providing services under the SPED program via telehealth channels, including an analysis of opportunities to leverage telehealth to better serve veterans in rural areas.(F)A description of the status of current capabilities and utilization of tracking mechanisms to monitor compliance, quality, and patient outcomes under the SPED program.(G)Such recommendations, including specific action items, as the Secretary considers appropriate with respect to how the Department can better implement the SPED program, including recommendations with respect to the following:(i)A process to standardize training under such program.(ii)Any resourcing requirements necessary to implement the SPED program throughout Veterans Health Administration, including by having a dedicated clinician responsible for administration of such program at each medical center.(iii)An analysis of current statutory authority and any changes necessary to fully implement the SPED program throughout the Veterans Health Administration.(iv)A timeline for the implementation of the SPED program through the Veterans Health Administration once full resourcing and an approved training plan are in place.(H)Such other matters as the Secretary considers appropriate.(c)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and(B)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives. (2)SPED primary coordinatorThe term SPED primary coordinator means the main point of contact responsible for administering the SPED program at a medical center of the Department. (3)SPED programThe term SPED program means the Safety Planning in Emergency Departments program of the Department of Veterans Affairs established in September 2018 for veterans presenting to the emergency department who are assessed to be at risk for suicide and are safe to be discharged home, which extends the evidence-based intervention for suicide prevention to all emergency departments of the Veterans Health Administration.VIImprovement of care and services for women veterans601.Expansion of capabilities of Women Veterans Call Center to include text messagingThe Secretary of Veterans Affairs shall expand the capabilities of the Women Veterans Call Center of the Department of Veterans Affairs to include a text messaging capability. 602.Requirement for Department of Veterans Affairs internet website to provide information on services available to women veterans(a)In generalThe Secretary of Veterans Affairs shall survey the internet websites and information resources of the Department of Veterans Affairs in effect on the day before the date of the enactment of this Act and publish an internet website that serves as a centralized source for the provision to women veterans of information about the benefits and services available to them under laws administered by the Secretary.(b)ElementsThe internet website published under subsection (a) shall provide to women veterans information regarding all services available in the district in which the veteran is seeking such services, including, with respect to each medical center and community-based outpatient clinic in the applicable Veterans Integrated Service Network—(1)the name and contact information of each women's health coordinator;(2)a list of appropriate staff for other benefits available from the Veterans Benefits Administration, the National Cemetery Administration, and such other entities as the Secretary considers appropriate; and(3)such other information as the Secretary considers appropriate.(c)Updated informationThe Secretary shall ensure that the information described in subsection (b) that is published on the internet website required by subsection (a) is updated not less frequently than once every 90 days.(d)OutreachIn carrying out this section, the Secretary shall ensure that the outreach conducted under section 1720F(i) of title 38, United States Code, includes information regarding the internet website required by subsection (a).(e)Derivation of fundsAmounts used by the Secretary to carry out this section shall be derived from amounts made available to the Secretary to publish internet websites of the Department.VIIOther matters701.Expanded telehealth from Department of Veterans Affairs(a)In generalThe Secretary of Veterans Affairs shall enter into agreements, and expand existing agreements, with organizations that represent or serve veterans, nonprofit organizations, private businesses, and other interested parties for the expansion of telehealth capabilities and the provision of telehealth services to veterans through the award of grants under subsection (b).(b)Award of grants(1)In generalIn carrying out agreements entered into or expanded under this section with entities described in subsection (a), the Secretary shall award grants to those entities.(2)LocationsTo the extent practicable, the Secretary shall ensure that grants are awarded to entities that serve veterans in rural and highly rural areas (as determined through the use of the Rural-Urban Commuting Areas coding system of the Department of Agriculture) or areas determined to be medically underserved.(3)Use of grants(A)In generalGrants awarded to an entity under this subsection may be used for one or more of the following:(i)Purchasing, replacing or upgrading hardware or software necessary for the provision of secure and private telehealth services.(ii)Upgrading security protocols for consistency with the security requirements of the Department of Veterans Affairs.(iii)Training of site attendants, including payment of those attendants for completing that training, with respect to—(I)military and veteran cultural competence, if the entity is not an organization that represents veterans;(II)equipment required to provide telehealth services;(III)privacy, including the Health Insurance Portability and Accountability Act of 1996 privacy rule under part 160 and subparts A and E of part 164 of title 45, Code of Federal Regulations, or successor regulations, as it relates to health care for veterans;(IV)scheduling for telehealth services for veterans; or(V)any other unique training needs for the provision of telehealth services to veterans.(iv)Upgrading existing infrastructure owned or leased by the entity to make rooms more conducive to telehealth care, including—(I)additions or modifications to windows or walls in an existing room, or other alterations as needed to create a new, private room, including permits or inspections required in association with space modifications;(II)soundproofing of an existing room;(III)new electrical, telephone, or internet outlets in an existing room; or(IV)aesthetic enhancements to establish a more suitable therapeutic environment.(v)Upgrading existing infrastructure to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(vi)Upgrading internet infrastructure and sustainment of internet services.(vii)Sustainment of telephone services.(B)ExclusionGrants may not be used for the purchase of new property or for major construction projects, as determined by the Secretary.(c)Agreement on telehealth access points(1)In generalAn entity described in subsection (a) that seeks to establish a telehealth access point for veterans but does not require grant funding under this section to do so may enter into an agreement with the Department for the establishment of such an access point.(2)Adequacy of facilitiesAn entity described in paragraph (1) shall be responsible for ensuring that any access point is adequately private, secure, clean, and accessible for veterans before the access point is established.(d)Assessment of barriers to access(1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall complete an assessment of barriers faced by veterans in accessing telehealth services.(2)ElementsThe assessment required by paragraph (1) shall include the following:(A)A description of the barriers veterans face in using telehealth while not on property of the Department.(B)A description of how the Department plans to address the barriers described in subparagraph (A).(C)Such other matters related to access by veterans to telehealth while not on property of the Department as the Secretary considers relevant.(3)ReportNot later than 120 days after the completion of the assessment required by paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the assessment, including any recommendations for legislative or administrative action based on the results of the assessment.702.Partnerships with non-Federal Government entities to provide hyperbaric oxygen therapy to veterans and studies on the use of such therapy for treatment of post-traumatic stress disorder and traumatic brain injury(a)Partnerships to provide hyperbaric oxygen therapy to veterans(1)Use of partnershipsThe Secretary of Veterans Affairs, in consultation with the Center for Compassionate Innovation within the Office of Community Engagement of the Department of Veterans Affairs, may enter into partnerships with non-Federal Government entities to provide hyperbaric oxygen treatment to veterans to research the effectiveness of such therapy.(2)Types of partnershipsPartnerships entered into under paragraph (1) may include the following:(A)Partnerships to conduct research on hyperbaric oxygen therapy.(B)Partnerships to review research on hyperbaric oxygen therapy provided to nonveterans.(C)Partnerships to create industry working groups to determine standards for research on hyperbaric oxygen therapy.(D)Partnerships to provide to veterans hyperbaric oxygen therapy for the purposes of conducting research on the effectiveness of such therapy.(3)Limitation on Federal fundingFederal Government funding may be used to coordinate and administer the partnerships under this subsection but may not be used to carry out activities conducted under such partnerships.(b)Review of effectiveness of hyperbaric oxygen therapyNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Center for Compassionate Innovation, shall begin using an objective and quantifiable method to review the effectiveness and applicability of hyperbaric oxygen therapy, such as through the use of a device approved or cleared by the Food and Drug Administration that assesses traumatic brain injury by tracking eye movement.(c)Systematic review of use of hyperbaric oxygen therapy to treat certain conditions(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary, in consultation with the Center for Compassionate Innovation, shall commence the conduct of a systematic review of published research literature on off-label use of hyperbaric oxygen therapy to treat post-traumatic stress disorder and traumatic brain injury among veterans and nonveterans.(2)ElementsThe review conducted under paragraph (1) shall include the following:(A)An assessment of the current parameters for research on the use by the Department of Veterans Affairs of hyperbaric oxygen therapy, including—(i)tests and questionnaires used to determine the efficacy of such therapy; and(ii)metrics for determining the success of such therapy.(B)A comparative analysis of tests and questionnaires used to study post-traumatic stress disorder and traumatic brain injury in other research conducted by the Department of Veterans Affairs, other Federal agencies, and entities outside the Federal Government.(3)Completion of reviewThe review conducted under paragraph (1) shall be completed not later than 180 days after the date of the commencement of the review.(4)ReportNot later than 90 days after the completion of the review conducted under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the review.(d)Follow-up study(1)In generalNot later than 120 days after the completion of the review conducted under subsection (c), the Secretary, in consultation with the Center for Compassionate Innovation, shall commence the conduct of a study on all individuals receiving hyperbaric oxygen therapy through the current pilot program of the Department for the provision of hyperbaric oxygen therapy to veterans to determine the efficacy and effectiveness of hyperbaric oxygen therapy for the treatment of post-traumatic stress disorder and traumatic brain injury.(2)ElementsThe study conducted under paragraph (1) shall include the review and publication of any data and conclusions resulting from research conducted by an authorized provider of hyperbaric oxygen therapy for veterans through the pilot program described in such paragraph.(3)Completion of studyThe study conducted under paragraph (1) shall be completed not later than three years after the date of the commencement of the study.(4)Report(A)In generalNot later than 90 days after completing the study conducted under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the study.(B)ElementsThe report required under subparagraph (A) shall include the recommendation of the Secretary with respect to whether or not hyperbaric oxygen therapy should be made available to all veterans with traumatic brain injury or post-traumatic stress disorder. 703.Prescription of technical qualifications for licensed hearing aid specialists and requirement for appointment of such specialists(a)Technical qualifications(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe the technical qualifications required under section 7402(b)(14) of title 38, United States Code, to be appointed as a licensed hearing aid specialist under section 7401(3) of such title.(2)Elements for qualificationsIn prescribing the qualifications for licensed hearing aid specialists under paragraph (1), the Secretary shall, at a minimum, ensure that such qualifications are consistent with—(A)the standards for licensure of hearing aid specialists that are required by a majority of States; (B)any competencies needed to perform tasks and services commonly performed by hearing aid specialists pursuant to such standards; and (C)any competencies needed to perform tasks specific to providing care to individuals under the laws administered by the Secretary.(b)Authority to set and maintain dutiesThe Secretary shall retain the authority to set and maintain the duties for licensed hearing aid specialists appointed under section 7401(3) of title 38, United States Code, for the purposes of the employment of such specialists with the Department of Veterans Affairs.(c)AppointmentNot later than September 30, 2022, the Secretary shall appoint not fewer than one licensed hearing aid specialist at each medical center of the Department.(d)ReportNot later than September 30, 2022, and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report—(1)assessing the progress of the Secretary in appointing licensed hearing aid specialists under subsection (c);(2)assessing potential conflicts or obstacles that prevent the appointment of licensed hearing aid specialists;(3)assessing the factors that led to such conflicts or obstacles;(4)assessing access of patients to comprehensive hearing health care services from the Department consistent with the requirements under section 4(b) of the Veterans Mobility Safety Act of 2016 (Public Law 114–256; 38 U.S.C. 7401 note), including an assessment of the impact of infrastructure and equipment limitations on wait times for audiologic care; and(5)indicating the medical centers of the Department with vacancies for audiologists or licensed hearing aid specialists. 704.Use by Department of Veterans Affairs of commercial institutional review boards in sponsored research trials(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall complete all necessary policy revisions within the directive of the Veterans Health Administration numbered 1200.05 and titled Requirements for the Protection of Human Subjects in Research, to allow sponsored clinical research of the Department of Veterans Affairs to use accredited commercial institutional review boards to review research proposal protocols of the Department.(b)Identification of review boardsNot later than 90 days after the completion of the policy revisions under subsection (a), the Secretary shall— (1)identify accredited commercial institutional review boards for use in connection with sponsored clinical research of the Department; and (2)establish a process to modify existing approvals in the event that a commercial institutional review board loses its accreditation during an ongoing clinical trial. (c)Report(1)In generalNot later than 90 days after the completion of the policy revisions under subsection (a), and annually thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on all approvals of institutional review boards used by the Department, including central institutional review boards and commercial institutional review boards.(2)ElementsThe report required by paragraph (1) shall include, at a minimum, the following: (A)The name of each clinical trial with respect to which the use of an institutional review board has been approved. (B)The institutional review board or institutional review boards used in the approval process for each clinical trial. (C)The amount of time between submission and approval. 705.Creation of Office of Research Reviews within the Office of Information and Technology of the Department of Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish within the Office of Information and Technology of the Department of Veterans Affairs an Office of Research Reviews (in this section referred to as the Office).(b)ElementsThe Office shall do the following:(1)Perform centralized security reviews and complete security processes for approved research sponsored outside the Department, with a focus on multi-site clinical trials.(2)Develop and maintain a list of commercially available software preferred for use in sponsored clinical trials of the Department and ensure such list is maintained as part of the official approved software products list of the Department.(3)Develop benchmarks for appropriate timelines for security reviews conducted by the Office.(c)Report(1)In generalNot later than one year after the establishment of the Office, the Office shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the activity of the Office.(2)ElementsThe report required by paragraph (1) shall include, at a minimum, the following: (A)The number of security reviews completed. (B)The number of personnel assigned for performing the functions described in subsection (b).Speaker of the House of RepresentativesVice President of the United States and President of the Senate